DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Steven Chang on 12/16/2021.
The application has been amended as follows: 
Claim 1, lines 10-11, replace: “in the thickness”, with: --in a thickness--.
Claim 1, line 12, delete: “substantially”.
Claim 1, lines 24-25, replace: “a thickness”, with: --the thickness--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As previously noted by the Applicant and indicated in the Interview summary (mailed 10/29/21), the Applicant’s amendments overcame the rejection to Asai, which was the most pertinent prior art reference. Additionally, Takano (US 4,218,817) and Koyama et al. (US 6,609,295 B1) do not disclose or teach all of the elements of currently presented claim 1. Those references and the remainder of the prior art known, do not disclose or teach a pair of pawl portions which includes base end sections which extend in the thickness direction, and holding sections which extend out from the base end sections in a substantially horizontal direction, a swing device including a driving member which extends in the horizontal direction and is provided in a fixed manner on a rod which is an output member of a driving source of the swing device, the pair of pawl portions being fixed integrally to second ends of second members, and a middle portion of the second members being swingably joined to a swing shaft, wherein movement of the driving member of the swing device along a thickness direction of the circuit board causes the second members of the swing device to swing around the swing shaft and causes the pair of pawl portions to approach or separate relative to each other, and wherein during the inserting, the pair of pawl portions are lowered until bottom surfaces of the holding sections come into contact with an upper surface of the circuit board, then the swing device renders a swing angle of the pair of pawl portions larger to cause the lead component to move downward until a bottom surface of the component main body comes into contact with upper surfaces of the holding sections, then the swing device reduces the swing angle of the pair of pawl portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEFFREY T CARLEY/Examiner, Art Unit 3729